DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-6, 9-16, 19-20 are allowed.
REASONS FOR ALLOWANCE
3.	The present invention is directed to determine uplink transmission timing of a secondary timing advance group (STAG).
Wang et al (US 20170346685 A1) discloses that a UE receives carrier configuration parameters to configure plurality of carriers into a plurality of timing advance groups (TAGs). The primary TAG (pTAG) includes the primary uplink and downlink carriers and the secondary TAG (sTAG) can include multiple unlicensed carriers. The uplink transmission timing of the pTAG is derived from a primary downlink carrier/a timing reference downlink carrier and the uplink transmission timing of the sTAG is derived from a designated timing reference downlink carrier (Par 0060-0074).
Einhaus et al (US 20170353912 A1) discloses that a terminal receives control information on a licensed carrier from a base station. The control information includes synchronization and discovery signal information providing the position of a synchronization and discovery signal on the unlicensed carrier/carriers. After receiving the control information, the terminal receives synchronization and discovery signal on the unlicensed carriers and adjusts the timing for transmission (uplink timing) and reception of data according to the received synchronization and discovery signal (Fig. 7-11, Par 0061-0064, Par 0090-0092, Par 0096-0098, Par 0119-0123).
The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473